
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 158
        [EPA-HQ-OPP-2018-0668; FRL-9984-47]
        RIN 2070-AK41
        Notification of Submission to the Secretaries of Agriculture and Health and Human Services; Pesticides; Technical Amendment to Data Requirements for Antimicrobial Pesticides
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notification of submission to the Secretaries of Agriculture and Health and Human Services.
        
        
          SUMMARY:
          This document notifies the public as required by the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) that the EPA Administrator has forwarded to the Secretary of the United States Department of Agriculture (USDA) and the Secretary of the United States Department of Health and Human Services (HHS) a draft regulatory document concerning Pesticides; Technical Amendment to Data Requirements for Antimicrobial Pesticides. The draft regulatory document is not available to the public until after it has been signed and made available by EPA.
        
        
          DATES:
          On October 29, 2018, the EPA Administrator forwarded to the Secretary of the United States Department of Agriculture (USDA) and the Secretary of the United States Department of Health and Human Services (HHS) a draft regulatory document concerning Pesticides; Technical Amendment to Data Requirements for Antimicrobial Pesticides.
        
        
          ADDRESSES:

          The docket for this action, identified by docket identification (ID) number EPA-HQ-OPP-2018-0668, is available at http://www.regulations.gov or at the Office of Pesticide Programs Regulatory Public Docket (OPP Docket) in the Environmental Protection Agency Docket Center (EPA/DC), West William Jefferson Clinton Bldg. Rm. 3334, 1301 Constitution Ave. NW, Washington, DC 20460-0001. The Public Reading Room is open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is (202) 566-1744, and the telephone number for the OPP Docket is (703) 305-5805. Please review the visitor instructions and additional information about the docket available at http://www.epa.gov/dockets.
        
        
          
          FOR FURTHER INFORMATION CONTACT:

          Cameo Smoot, Field and External Affairs Division (7506P), Office of Pesticide Programs, Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington DC 20460-0001; telephone number: (703) 305-5454; email address: smoot.cameo@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. What action is EPA taking?

        Section 25(a)(2)(B) of FIFRA requires the EPA Administrator to provide the Secretary of USDA with a copy of any draft final rule at least 30 days before signing it in final form for publication in the Federal Register. Similarly, FIFRA section 21(b) requires the EPA Administrator to provide the Secretary of HHS with a copy of any draft final rule pertaining to a public health pesticide at least 30 days before publishing it in the Federal Register. The draft final rule is not available to the public until after it has been signed by EPA. If either Secretary comments in writing regarding the draft final rule within 15 days after receiving it, the EPA Administrator shall include the comments of the Secretary, if requested by the Secretary, and the EPA Administrator's response to those comments with the final rule that publishes in the Federal Register. If either Secretary does not comment in writing within 15 days after receiving the draft final rule, the EPA Administrator may sign the final rule for publication in the Federal Register any time after the 15-day period.
        II. Do any statutory and executive order reviews apply to this notification?
        No. This document is merely a notification of submission to the Secretaries of USDA and HHS. As such, none of the regulatory assessment requirements apply to this document.
        
          List of Subjects in Part 40 CFR 158
          Environmental protection, Administrative practice and procedure, Pesticides and pests, Reporting and recordkeeping requirements.
        
        
          Dated: October 25, 2018.
          Richard P. Keigwin, Jr.,
          Director, Office of Pesticide Programs.
        
      
      [FR Doc. 2018-25554 Filed 11-23-18; 8:45 am]
      BILLING CODE 6560-50-P
    
  